DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered. 
Response to Amendment
The amendment filed on 5/18/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 9, 11, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Argiro (20110227841) in view of Angerbauer (20150138089).
As to claim 1, Argiro (Figs. 1-15) discloses a method of multi-modal control of a touch-based device (method of providing multiple modes of input to a touch screen device [0038]), the method comprising: 
receiving multi-modal control input data from one or more of voice commands, a game controller, a handheld remote, and physical gestures detected by a sensor (provides 
converting, based on a translation mapping between touch-based data and multi-modal based control data, the multi-modal control input data into corresponding translated input data which correspond to signals generated from receipt of physical signals from inputs recognizable by underlying applications of the touch-based device (the multiple types of remote actionable object controllers provide input which are converted into corresponding physical touchscreen inputs by mapping the remote button to the physical touch location on the touchscreen through direct wires, wirelessly, or electronic translation [0038,0048,0054,0055,0069,0079,0082,0089]); and 
providing the corresponding translated input data to the underlying applications of the touch-based device for control thereof, wherein the translated input data is utilized to control the underlying applications executed on the touch-based device which recognize the corresponding translated input data as the signals from the physical inputs (inputs of remote actionable object controllers are mapped to and translated into the physical touchscreen inputs through direct wires, wirelessly, or electronic translation to be recognized as physical direct capacitive pressure inputs on the touchscreen and further through software to be interpreted as their corresponding physical touchscreen inputs by the applications [0043,0048, 0054,0066,0069,0079,0082,0089]). 
Argiro does not expressly disclose recognizing input data as signals from physical inputs even though no physical inputs were received by the touch-based device for the signals.
Angerbauer (Figs. 1-6) discloses recognizing input data as signals from physical inputs even though no physical inputs were received by the touch-based device for the signals (inputs at a remote device 502b are wirelessly transmitted to the touch-based device 504b where the receiving module 520b translates the inputs into touchscreen inputs through touchscreen emulation and the touchscreen inputs are then passed to the touch input component 518b to interface with applications 516b [0071-0076]).
At the time of invention, it would have been obvious for a person of ordinary skill in the art to have recognized physical inputs with no physical inputs to the device as taught by Angerbauer in the system of Argiro. The suggestion/motivation would have been to allow direct fully functional interactivity with a large second device touch input in a virtual fashion from a more convenient remote device [abstract; 0019,0020,0076].
As to claim 6, Argiro (Figs. 1-15) discloses an apparatus for multi-modal control of a touch-based device (remote actionable object controllers of multiple types providing multiple modes of input to a touch screen device [0038]), the method comprising: 
circuitry configured to receive multi-modal control input data from one or more of voice commands, a game controller, a handheld remote, and physical gestures detected by a sensor (provides touchscreen input via multiple control input modes such as controller 302, joystick 602, controller 802, 902, 1010, and keyboard in both wired and wireless forms [0059,0069,0078,0084,0089,0098,0104]), wherein the multi-modal control input data is provided by inputs of a user (remote actionable object controllers are located remotely from the touchscreen even wirelessly [0066,0089]); 
circuitry configured to convert, based on a translation mapping between touch-based data and multi-modal based control data, the multi-modal control input data into corresponding translated input data which model signals generated from receipt of physical signals 
circuitry configured to provide the corresponding translated input data to the underlying applications of the touch-based device for control thereof, wherein the translated input data is utilized to control the underlying applications executed on the touch-based device which recognize the corresponding translated input data as the signals from the physical inputs (inputs of remote actionable object controllers are mapped to and translated into the physical touchscreen inputs through direct wires, wirelessly, or electronic translation to be recognized as physical direct capacitive pressure inputs on the touchscreen and further through software to be interpreted as their corresponding physical touchscreen inputs by the applications [0043,0048, 0054,0066,0069,0079,0082,0089]). 
Argiro does not expressly disclose recognizing input data as signals from physical inputs even though no physical inputs were received by the touch-based device for the signals.
Angerbauer (Figs. 1-6) discloses recognizing input data as signals from physical inputs even though no physical inputs were received by the touch-based device for the signals (inputs at a remote device 502b are wirelessly transmitted to the touch-based device 504b where the receiving module 520b translates the inputs into touchscreen inputs through touchscreen emulation and the touchscreen inputs are then passed to the touch input component 518b to interface with applications 516b [0071-0076]).
At the time of invention, it would have been obvious for a person of ordinary skill in the art to have recognized physical inputs with no physical inputs to the device as taught by Angerbauer in the system of Argiro. The suggestion/motivation would have been to allow direct fully functional interactivity with a large second device touch input in a virtual fashion from a more convenient remote device [abstract; 0019,0020,0076].
As to claim 11, Argiro (Figs. 1-15) discloses a computer, server, appliance, or device, each of which comprising a processor which performs steps of receiving multi-modal control input data from one or more of voice commands, a game controller, a handheld remote, and physical gestures detected by a sensor (touchscreen device is any touchscreen-hardware platforms such as tablets, smart phones, monitors, televisions, point-of-display, etc which includes a processor receiving and interpreting inputs provided from multiple control input modes such as controller 302, joystick 602, controller 802, 902, 1010, and keyboard in both wired and wireless forms [0059,0069,0078,0084,0089,0098,0104]), wherein the multi-modal control input data is provided by inputs of a user (remote actionable object controllers are located remotely from the touchscreen even wirelessly [0066,0089]); 
converting, based on a translation mapping between touch-based data and multi-modal based control data, the multi-modal control input data into corresponding translated input data which model signals generated from receipt of physical signals recognizable by underlying applications of the touch-based device (the multiple types of remote actionable object controllers provide input which are converted into corresponding physical touchscreen inputs by mapping the remote button to the physical touch location on the touchscreen through direct wires, wirelessly, or electronic translation [0038,0048,0054,0055,0069,0079,0082,0089]); and 
providing the corresponding translated input data to the underlying applications of the touch-based device for control thereof, wherein the translated input data is utilized to control the underlying applications executed on the touch-based device which recognized the corresponding translated input data as the signals from the physical inputs (inputs of remote 
Argiro does not expressly disclose recognizing input data as signals from physical inputs even though no physical inputs were received by the touch-based device for the signals or a non-transitory computer-readable storage medium having computer readable code stored thereon for programming.
Angerbauer (Figs. 1-6) discloses recognizing input data as signals from physical inputs even though no physical inputs were received by the touch-based device for the signals (inputs at a remote device 502b are wirelessly transmitted to the touch-based device 504b where the receiving module 520b translates the inputs into touchscreen inputs through touchscreen emulation and the touchscreen inputs are then passed to the touch input component 518b to interface with applications 516b [0071-0076]) and a non-transitory computer-readable storage medium having computer readable code stored thereon for programming (computer-readable storage devices include instructions to perform the methods disclosed [0046,0054,0055,0127]).
At the time of invention, it would have been obvious for a person of ordinary skill in the art to have recognized physical inputs with no physical inputs to the device as taught by Angerbauer in the system of Argiro. The suggestion/motivation would have been to allow direct fully functional interactivity with a large second device touch input in a virtual fashion from a more convenient remote device [abstract; 0019,0020,0076].
As to claim 3, Argiro (Figs. 1-15) discloses the method is implemented by a processing device communicatively coupled to the touch-based device and communicatively coupled to 
As to claim 4, Argiro (Figs. 1-15) discloses the underlying applications are configured for control by the corresponding signals from the physical inputs comprising one or more of touch commands and tilt commands, and translation mappings maps the corresponding translated input data to the signals from the one or more of touch commands and tilt commands (applications of the touch device are configured to be controlled by physical touch commands which are what they get after interpretation of the relayed remote inputs by processor and software to their corresponding soft keys/buttons [0048,0066,0079,0082]). 
As to claim 8, Argiro (Figs. 1-15) discloses the apparatus is disposed in a processing device communicatively coupled to the touch-based device and communicatively coupled to one or more input devices configured to obtain the multi-modal control input data (remote actionable object controllers process local inputs and send them to the touchscreen through hardwire or wirelessly where the touchscreen device includes a processor and interpreting software [0048,0066,0089]). 
As to claim 9, Argiro (Figs. 1-15) discloses the underlying applications are configured for control by the corresponding signals from the physical inputs comprising one or more of touch commands and tilt commands, and the translation mapping maps the corresponding translated input data to the signals from the one or more of touch commands and tilt commands (applications of the touch device are configured to be controlled by physical touch commands which are what they get after interpretation of the relayed remote inputs by processor and software to their corresponding soft keys/buttons [0048,0066]). 
claim 13, Argiro (Figs. 1-15) discloses the computer readable code stored is executed by a processing device communicatively coupled to the touch-based device and communicatively coupled to one or more input devices configured to obtain the multi-modal control input data (remote actionable object controllers process local inputs and send them to the touchscreen through hardwire or wirelessly where the touchscreen device includes a processor and interpreting software [0048,0066,0089]). 
As to claim 14, Argiro (Figs. 1-15) discloses the underlying applications are configured for control by the corresponding signals from the physical inputs comprising one or more of touch commands and tilt commands, and the translation mappings maps the corresponding translated input data to the signals from the one or more of touch commands and tilt commands (applications of the touch device are configured to be controlled by physical touch commands which are what they get after interpretation of the relayed remote inputs by processor and software to their corresponding soft keys/buttons [0048,0066]). 
Claims 5, 10, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Argiro (20110227841) in view of Angerbauer (20150138089) and Mark (US 20120017147).
As to claim 5, Argiro (Figs. 1-15) discloses the translated input data is mapped to touch commands on a screen of the touch-based device (remote action object controller inputs are mapped to corresponding soft keys/buttons of the touchscreen [0048,0066).
Argiro in view of Angerbauer does not explicitly disclose tilt commands based on a position of the touch-based device. 
Mark discloses tilt commands based on a position of the touch-based device (user input gestures such as tilting of the device are detected by accelerometers and translated into commands for the touch-based device corresponding to tilt [0032,0045,0055])
Mark in the system of Argiro as modified by Angerbauer. The suggestion/motivation would have been to increase input functionality with an additional tilt command in a simple, intuitive, hands-free way increasing operability of the device.
As to claim 10, Argiro (Figs. 1-15) discloses the translated input data is mapped to touch commands on a screen of the touch-based device (remote action object controller inputs are mapped to corresponding soft keys/buttons of the touchscreen [0048,0066).
Argiro in view of Angerbauer does not explicitly disclose tilt commands based on a position of the touch-based device. 
Mark discloses tilt commands based on a position of the touch-based device (user input gestures such as tilting of the device are detected by accelerometers and translated into commands for the touch-based device corresponding to tilt [0032,0045,0055])
At the time of invention, it would have been obvious for a person of ordinary skill in the art to have received tilt commands as taught by Mark in the system of Argiro as modified by Angerbauer. The suggestion/motivation would have been to increase input functionality with an additional tilt command in a simple, intuitive, hands-free way increasing operability of the device.
As to claim 15, Argiro (Figs. 1-15) discloses the translated input data is mapped to touch commands on a screen of the touch-based device (remote action object controller inputs are mapped to corresponding soft keys/buttons of the touchscreen [0048,0066).
Argiro in view of Angerbauer does not explicitly disclose tilt commands based on a position of the touch-based device. 
Mark discloses tilt commands based on a position of the touch-based device (user input gestures such as tilting of the device are detected by accelerometers and translated into commands for the touch-based device corresponding to tilt [0032,0045,0055])
At the time of invention, it would have been obvious for a person of ordinary skill in the art to have received tilt commands as taught by Mark in the system of Argiro as modified by Angerbauer. The suggestion/motivation would have been to increase input functionality with an additional tilt command in a simple, intuitive, hands-free way increasing operability of the device.


Response to Arguments
Applicant's arguments with respect to claims 1, 6, and 11 have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M STONE whose telephone number is (571)270-5310.  The examiner can normally be reached on 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M STONE/Examiner, Art Unit 2628                                                                                                                                                                                                        
/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628